KENT INTERNATIONAL HOLDINGS, INC. 7501 Tillman Hill Road Colleyville, TX 76034 682-738-8011 May 23, 2011 VIA EDGAR John Reynolds Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Kent International Holdings, Inc. Form 8-K for Current Report dated March 22, 2011 Filed March 28, 2011; Form 10-K for Fiscal Year Ended December 31 2010 Filed March 18, 2011 File No. 000-20726 Dear Mr. Reynolds: I am writing in response to your letter dated May 9, 2011.We are actively preparing responses to the comments set forth in your letter.However we will require additional time to provide complete responses.We expect to file our responses on EDGAR no later than May 31, 2011. Sincerely, /s/ Bryan P. Healey Bryan P. Healey Chief Financial Officer
